In a contested proceeding to vacate a decree dated April 2, 2001, admitting the decedent’s will to probate, Joseph Ancona and Mary Guadagno appeal from an order of the Surrogate’s Court, Suffolk County (Czygier, S.), entered December 19, 2003, which granted the motion of Steven Ancona and Josephine Navarra for summary judgment.
Ordered that the order is affirmed, with costs payable by the petitioners personally.
The appellants’ allegations were insufficient to set aside the waivers of citation and consent to probate executed by them (see Matter of Frutiger, 29 NY2d 143; Matter of Hall, 185 AD2d 322 [1992]; Matter of Leeper, 53 AD2d 1054 [1976]). Schmidt, J.P., S. Miller, Ritter and Goldstein, JJ., concur.